DETAILED ACTION


The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble explicitly states it is a method performed by a server comprising steps A, B, and C.  After step ‘C’ there is an ‘and’ with the following phrase “said method continuing by the second communication terminal making a phone call…”.  It is not clear what the purpose of the ‘and’ is.  Is this a continuation of the preamble or a step of the method?  The Preamble should be presented in its entirety prior to the transitional phrase.  The step itself “by dialing the phone number upon acceptance of an invitation…” would never occur as there is no means of acceptance in the method and of course, it is performed by second device not the server.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-6, 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waytena (US 20110069661) in view of Rougier (US 20100211638).
Regarding claim 1, Waytena teaches a method of management of a telephonic communication service in a communication network between a first and at least one second communication terminal, in which said first and second communication terminals  have respective communication identifiers in the communication network, said first (User A) and second  (User B) communication identifiers being respectively associated at a level of a server, accessible by the server, with first and second social network identifiers of a social network, said server being accessible from the communication network, said managing comprising the following acts performed by the server: 
(A) receiving a communication request over the communication network (the communication request is be sent over the network) indicating at least the first (User A; Billyway@facebook.com) and second  (User B; tomjones3@facebook.com) social network identifiers (Fig. 2B1 block 257 discloses User A initiates a voice call to user B and the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21; [0080] “In block 257..User A then interacts with the element (for example, by clicking on the link) to initiate a voice call to user B, and the application 18A is notified of the request (for example, by an HTTP request). User A is thus designated the calling party and user B is designated the called party throughout; [0197] “the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21. The request message also includes the user name and domain of the recipient as well as the user name and domain of the originating party.” Similar concept is also taught in Fig. 2A1; Step 205 and 207); 
(B) retrieving the second communication identifier (phone number or voip address) associated with the second social network identifier (tomjones3@facebook.com) on the basis of the second social network identifier received in the communication request (Fig. 2B1; block 259 discloses displaying of a call notification message (preferably from a template supplied from Service 21) on the user B/recipient device. This means that the system has to retrieve a second communication identifier associated with user B in order to route the notification message to the device of user B; [0197] “The service 21 performs a lookup of the social network user information (26A) for the recipient user to retrieve the phone number for the mobile device of the recipient user, encapsulates the text string supplied in the request as part of an SMS message addressed to the mobile device of the recipient user, and forwards the SMS message to the MNO network of the recipient user.” [0198] “a registered user of the service (referred to herein as the requesting subscriber) is presented with a Callme widget associated with another registered user of the service 21 (referred to herein as the recipient subscriber) during execution of the social network application. By clicking on this Callme widget, the social network application triggers the communication of a request message to the service 21.”
Waytena further teaches “after retrieving the second communication identifier” (Step 259 of Fig. 2B1 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/”display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieving of the phone number of user B/second communication identifier. [00198] The service 21 performs a lookup of the social network user information (26A) for the requesting subscriber to retrieve the phone number (or static IP address) for the telephony device of the requesting subscriber as well as a lookup of the social network user information (26A) for the recipient subscriber to retrieve the phone number (or static IP address) for the telephony device of the recipient subscriber.)
(C) transmitting an application notification over the communication network destined for the second communication terminal on (displaying of the document on the device of User B) the basis of the second communication identifier, said application notification indicating the first social network identifier (Fig. 2B1, step 259 displaying of the notification on user B device requires transmission of the notification to the user B device. The description box of step 259 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieval of the communication identifier.),
However, Waytena does not explicitly teach “said application notification further comprising a phone number; and said method continuing by the second communication terminal making a phone call to the first communication terminal by dialing the phone number upon acceptance of an invitation comprising an indication of the first social network identifier”.
In an analogous art, Rougier teaches, 
“said application notification further comprising a phone number (reserved number (Fig. 10 step 1020; [0538] “During a step 1020, the server notifies each selected second user during which each second user receives information from a graphical interface representing the first user and each other second user selected and also the reserved number”);
and said method continuing by the second communication terminal making a phone call to the first communication terminal by dialing the phone number upon acceptance of an invitation (Fig. 10 Step 1030 “[0543] If the result of step 1030 is positive…Then..during a step 1055, the first contact and each second contact who has accepted to participate in the conference receives the number reserved for the conference and, possibly after a final confirmation by the second contacts, all the mobiles of the contacts who have accepted the conference are put into telephone or videophone, for those with videophone means, contact by means of the reserved number.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Waytena’s teaching of voice communication to also include Rougier teaching of the notification comprising a phone number so that the user can easily get in touch with the caller.

Regarding claim 2, The combination of Waytena and Rougier teaches the method of management of voice communication service as claimed in claim 1, furthermore comprising the following acts, after the act of receiving a communication request: identifying the first communication identifier on the basis of the first social network identifier received in the communication request (Waytena Fig. 2B1; Step 257; Rougier Step 1020 [0538]; “[0557] u1 calls u2 using the VW1 service, [0558] the application supporting the interaction service makes a request for u1 and u2 to be connected in world VW1 (without knowing U2's real identity)”); and sending an application notification destined for the first communication terminal on the basis of the first communication identifier (Waytena Fig. 2B1; Step 257; [0080]; Rougier Step 1020 [0538]). 

Regarding claim 3, The combination of Waytena and Rougier teaches the method of management of voice communication service as claimed in claim 1, for the application notification destined for the second terminal furthermore indicates at least one third social network identifier (second users) (Rougier “[0534] Then, during a step 1010, a selection is made, by said first user, of at least two users known as "second users". This selection can be carried out: [0535] second contact by second contact, by by selecting avatars or photos representing them”). 

Regarding claim 4, The combination of Waytena and Rougier teaches the method of management of voice communication service as claimed in claim 1, except for the application notification destined for the second terminal furthermore indicates a communication state (the second contact's refusal to participate) associated with said at least third social network identifier (Rougier [0542] “during a step 1035, the server determines whether a second contact has refused participation in the conference. To refuse, each second user just has to select a refusal icon represented on the graphical interface. If not, step 1030 is returned to. If the result of step 1035 is positive, during a step 1040, information is sent to each contact, first or second, representing the second contact's refusal to participate, as well as the identification of this second contact, and step 1025 is returned to”). 


Regarding claim 5, The combination of Waytena and Rougier teaches the method of management of voice communication service as claimed in claim 1, in which the application notification destined for the second terminal furthermore indicates an identifier of communication setup allowing the establishment of a voice communication (Waytena [0061] in block 215 the calling agent of the softswitch 28 cooperates with the call -setup-function (30A or 30B) of the MNO network for the calling party (preferably identified by the MNO ID of the calling party as retrieved from the information repository 26) to set up a connection (i.e., communication session) that carries bearer traffic for the leg of the call to the mobile device (29A or 29B) of the calling party; Rougier Fig. 10 step 1020; [0538] “During a step 1020, the server notifies each selected second user during which each second user receives information from a graphical interface representing the first user and each other second user selected and also the reserved number”);). 

Regarding claim 6, The combination of Waytena and Rougier teaches the method of management of voice communication service as claimed in claim 1, furthermore comprising: reception of an acceptance of communication from the second communication terminal (Waytena Fig. 2B1 step 261; Rougier Fig. 10 step 1030); setup of communication of the second communication terminal with the first communication terminal, via said server (Waytena Fig. 2B1 Step 269 Request = “voice call request” is yes, then move to 275-277 and then established call at Fig. 2B3; Rougier Fig. 10 step 1030, 1045-1050).


Regarding claim 7 and 11, Waytena teaches a method of management of a telephonic communication service in a communication network between a first and at least one second communication terminal, in which said first and second communication terminals  have respective communication identifiers in the communication network, said first (User A) and second  (User B) communication identifiers being respectively associated at a level of a server, accessible by the server, with first and second social network identifiers of a social network, said server being accessible from the communication network, said managing comprising the following acts performed by the server: 
(A) receiving a communication request over the communication network (the communication request is be sent over the network) indicating at least the first (User A; Billyway@facebook.com) and second  (User B; tomjones3@facebook.com) social network identifiers (Fig. 2B1 block 257 discloses User A initiates a voice call to user B and the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21; [0080] “In block 257..User A then interacts with the element (for example, by clicking on the link) to initiate a voice call to user B, and the application 18A is notified of the request (for example, by an HTTP request). User A is thus designated the calling party and user B is designated the called party throughout; [0197] “the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21. The request message also includes the user name and domain of the recipient as well as the user name and domain of the originating party.” Similar concept is also taught in Fig. 2A1; Step 205 and 207); 
(B) retrieving the second communication identifier (phone number or voip address) associated with the second social network identifier (tomjones3@facebook.com) on the basis of the second social network identifier received in the communication request (Fig. 2B1; block 259 discloses displaying of a call notification message (preferably from a template supplied from Service 21) on the user B/recipient device. This means that the system has to retrieve a second communication identifier associated with user B in order to route the notification message to the device of user B; [0197] “The service 21 performs a lookup of the social network user information (26A) for the recipient user to retrieve the phone number for the mobile device of the recipient user, encapsulates the text string supplied in the request as part of an SMS message addressed to the mobile device of the recipient user, and forwards the SMS message to the MNO network of the recipient user.” [0198] “a registered user of the service (referred to herein as the requesting subscriber) is presented with a Callme widget associated with another registered user of the service 21 (referred to herein as the recipient subscriber) during execution of the social network application. By clicking on this Callme widget, the social network application triggers the communication of a request message to the service 21.”
Waytena further teaches “after retrieving the second communication identifier” (Step 259 of Fig. 2B1 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/”display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieving of the phone number of user B/second communication identifier. [00198] The service 21 performs a lookup of the social network user information (26A) for the requesting subscriber to retrieve the phone number (or static IP address) for the telephony device of the requesting subscriber as well as a lookup of the social network user information (26A) for the recipient subscriber to retrieve the phone number (or static IP address) for the telephony device of the recipient subscriber.)
(C) transmitting an application notification over the communication network destined for the second communication terminal on (displaying of the document on the device of User B) the basis of the second communication identifier, said application notification indicating the first social network identifier (Fig. 2B1, step 259 displaying of the notification on user B device requires transmission of the notification to the user B device. The description box of step 259 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieval of the communication identifier.),
However, to expedite prosecution, Rougier is also added to show the newly amended limitations and to additionally show a more explicit teaching of “retrieving the second communication identifier, and after retrieving the second communication identifier, transmit the notification” and the newly amended limitations.
In an analogous art, Rougier discloses:
 “retrieving the second communication identifier and after retrieving the second communication identifier” (“[0556] “in virtual world VW1, user U1 has identifier u1 and a person U2 in this virtual world VW1 has identifier u2. [0557] u1 calls u2 using the VW1 service, [0558] the application supporting the interaction service makes a request for u1 and u2 to be connected in world VW1 (without knowing U2's real identity), [0559] the interaction service obtains U2's contact details”), transmitting an application notification ([0538] During a step 1020, the server notifies each selected second user during which each second user receives information from a graphical interface representing the first user and each other second user selected and also the reserved number.”)
said notification indicating a phone number; method continuing by the second communication terminal making a phone call by dialing the phone number” (“[0052] The method may include sending a notification to the one or more participants with an invitation to the conference call 404. The notification may include information about the conference call, such as the conference call time and date, the conference call name, the host for the conference call, and the number to dial to access the conference call.” 
receiving the message corresponding to a phone call from the second communication to a phone number ([0054] “The method may include receiving a request to join the conference call in response to the invitation from at least one of the participants 406. The request to join the conference call may include the participant dialing into the conference call as instructed in the invitation, e.g., by selecting the telephone number in the notification with the invitation to join the conference call or dialing the telephone number with an access code from a different communication device.)
a communication system (Fig. 8 and 7) comprising: 
a first communication terminal (Fig. 8, mobile terminal 810); at least one second communication terminal (Fig. 10, mobile of first user);
at least one second communication terminal (Fig. 10, mobile terminal of second user) comprising: 
a reception unit configured to receive the application notification (communication unit must exist in order to receive the notification); 
and a display unit configured to display on a screen of the communication terminal at least said social network identifier (graphical interface) and a selectable option (icon) to trigger a voice communication by sending the message ([0542] During a step 1030, the server determines whether a second contact has accepted participation in the conference. To accept, each second user just has to select an acceptance icon represented on the graphical interface.).
Therefore, it would have been obvious for one of ordinary skill in the art before the invention to modify Waytena’s teaching of call notification to include Rougier’s teaching of including a phone number in the notification so that the recipient has the ability to contact the caller easily by simply selecting the phone number in the notification and not having to look up the phone number.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11 have been considered but are moot in view of the new ground of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung Lam/
Examiner, Art Unit 2646

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646